Case: 13-15009        Date Filed: 03/06/2015       Page: 1 of 5


                                                                    [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-15009
                               ________________________

                          D.C. Docket No. 1:08-cv-00065-WLS



TROY P. CRUMBLEY,

                                                          Plaintiff - Appellee,

versus

KEVIN ROBERTS,
Warden,

                                                          Defendant – Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                       (March 6, 2015)

Before MARCUS and JILL PRYOR, Circuit Judges, and HINKLE, ∗ District
Judge.


∗
  Honorable Robert L. Hinkle, United States District Judge for the Northern District of Florida,
sitting by designation.
              Case: 13-15009    Date Filed: 03/06/2015   Page: 2 of 5




PER CURIAM:

      Kevin Roberts, the former warden of Calhoun State Prison, appeals the

denial of his motion for summary judgment in this 42 U.S.C. § 1983 action brought

by Troy Crumbley, a former inmate at Calhoun. Crumbley alleges a violation of

the Eighth Amendment on the ground that Roberts was deliberately indifferent to

violent conditions at Calhoun and those conditions gave rise to an attack on

Crumbley by other inmates. Roberts argues that he is entitled to dismissal of the

claims against him based on qualified immunity because there is insufficient

evidence to show an Eighth Amendment violation. He also argues that the district

court improperly applied the law of the case in reaching its decision on his motion

for summary judgment. After careful review, we affirm.

                                         I.

      We previously addressed a similar argument by Crumbley’s co-plaintiff in

this action, the executor of the estate of John Bradford, a Calhoun inmate who was

stabbed to death by another inmate on July 5, 2006—one week before the attack on

Crumbley. We reversed the district court’s grant of summary judgment in

Roberts’s favor because reasonable jurors could debate whether he was

deliberately indifferent to the dangerous prison environment in which Bradford

was confined and whether those conditions caused the attack. Bugge v. Roberts,

430 Fed. App’x 753 (11th Cir. 2011). Following our remand to the district court,
                                         2
              Case: 13-15009     Date Filed: 03/06/2015   Page: 3 of 5


the remaining parties conducted additional discovery, and the claim by Bradford’s

executor was settled. The district court then granted summary judgment on

Crumbley’s claim in favor of all defendants except Roberts. Roberts timely

appealed.

                                         II.

      Before reaching the substance of this appeal, we must first address our

jurisdiction. Crumbley argues that under Johnson v. Jones, 515 U.S. 304, 313

(1995), we lack jurisdiction in this case because Roberts’s appeal concerns factual

issues. Roberts also raises a legal issue, however: whether the district court

properly applied the law of the case when ruling on qualified immunity. We

therefore have jurisdiction over this appeal, even though it also contains factual

issues. See Behrens v. Pelletier, 516 U.S. 299, 313 (1996); Cottrell v. Caldwell, 85
F.3d 1480, 1485 (11th Cir. 1996) (“[A]s clarified by Behrens, Johnson does not

affect our interlocutory jurisdiction in qualified immunity cases where the denial is

based even in part on a disputed issue of law.”).

                                         III.

      Next we consider whether the district court properly applied the law of the

case in ruling on Roberts’s claim of qualified immunity. We review de novo a

district court’s application of the law of the case doctrine. Transamerica Leasing,

Inc. v. Inst. of London Underwriters, 430 F.3d 1326, 1331 (11th Cir. 2005). We

                                          3
              Case: 13-15009     Date Filed: 03/06/2015    Page: 4 of 5


conclude that the law of the case is inapplicable here because the facts are different

than those at issue in Bugge. See Jackson v. Ala. State Tenure Comm’n, 405 F.3d
1276, 1283 (11th Cir. 2005). As we acknowledged in our prior opinion, Roberts

left his post at Calhoun on July 2, 2006, three days before the attack on Bradford.

The attack on Crumbley happened a week after Bradford’s murder, during which

time the new warden instituted certain reforms (including conducting two prison

shakedowns, instituting a temporary prison-wide lockdown, and enforcing bunk

assignments). The record on this appeal contains new evidence developed in

discovery following our remand of the case. Accordingly, the district court

incorrectly held that it was bound by Bugge to deny Roberts qualified immunity.

This does not end our inquiry, however, as we “may affirm [a district court] for

any reason supported by the record, even if not relied upon by the district court.”

United States v. Chitwood, 676 F.3d 971, 975 (11th Cir. 2012).

                                         IV.

      We review de novo a district court’s ruling on a motion for summary

judgment. Kingsland v. City of Miami, 382 F.3d 1220, 1225 (11th Cir. 2004).

Summary judgment is appropriate when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). We view the evidence in the light most favorable to the non-movant

and “resolve all reasonable doubts about the facts in favor of the non-movant.”

                                          4
              Case: 13-15009     Date Filed: 03/06/2015   Page: 5 of 5


Kingsland, 382 F.3d at 1226. Roberts claims that he is entitled to qualified

immunity because Crumbley cannot prove a constitutional violation. In Bugge, we

held a reasonable jury could conclude that Roberts violated Bradford’s Eighth

Amendment rights as a result of his deliberate indifference to the dangerous

conditions that caused Bradford’s death. 430 Fed. App’x at 761. Although that

holding is not binding on us here, we cannot conclude that the circumstances of

Bradford’s attack are so different from Crumbley’s as to warrant judgment as a

matter of law on the latter claim but not the former. Despite the remedial actions

that prison officials took following Bradford’s murder, the record evidence is in

conflict regarding whether those actions were sufficient to reduce the level of

violence in the prison. A reasonable jury could find that the dangerous conditions

that existed under Roberts caused the attack on Crumbley a mere ten days after

Roberts’s departure.

      Because there is a genuine dispute of fact as to whether Roberts violated

Crumbley’s constitutional rights, and because these rights were clearly established

at the time of the violation, see Farmer v. Brennan, 511 U.S. 825, 828 (1994),

Roberts is not entitled to qualified immunity. We affirm the district court’s denial

of Roberts’s motion for summary judgment.

      AFFIRMED.




                                          5